Citation Nr: 1451160	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for the residuals of a traumatic brain injury.  

2.  Entitlement to a separate compensable rating for migraine headaches, as a manifestation of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from February 1995 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, during which the Veteran expressed his desire to appeal his traumatic brain injury initial rating.  The Board construed the Veteran's testimony, reduced to writing, as the Veteran's substantive appeal of the issue and waived the timeliness requirement of the substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  A transcript of the hearing is in the Veteran's file.  

In April 2014, the Board remanded the claim of service connection for a psychiatric disorder and the claim for an initial higher rating for the residuals of a traumatic brain injury for further development.  In a rating decision in August 2014, the RO granted service connection for psychiatric disorders, and the claim is no longer on appeal. 

The Veteran has been diagnosed with migraine headaches as a residual disability of his traumatic brain injury, thereby warranting the assignment of a separate rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8100.  As the record is insufficient to decide the claim, the initial rating claim is addressed in the REMAND portion of the decision below and is REMANDED to an Agency of Original Jurisdiction.





FINDINGS OF FACT

1.  As for emotional and behavioral symptoms of traumatic brain injury, the Veteran has been awarded service connection for psychiatric disorders resulting from his traumatic brain injury, and the assigned ratings are not on appeal.

2.  As for physical or neurological manifestations of the traumatic brain injury, the Veteran has been awarded service connection for tinnitus, and the assigned rating is not on appeal; the Veteran has no other physical or neurological manifestations (with the exception of migraine headaches, an issue remanded below) of his traumatic brain injury.

3.  As cognitive and subjective manifestations of the traumatic brain injury, the highest level assigned for any of the 10 facets outlined in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a level 1.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the residuals of a traumatic brain injury have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in August 2011, on the underlying claim for service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records as well as VA medical records and records from the Social Security Administration.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded VA examinations in 2011 and in 2014. As the examination reports contain the Veteran's medical history, his reported symptoms, and clinical findings relevant to the applicable rating criteria, the examinations are sufficient to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As there is no indication of the existence of additional evidence necessary to adjudicate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.   However, the evaluation of the same "disability" or the same "manifestation" under various diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, the Veteran may be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Traumatic Brain Injury

Prior to the receipt of the Veteran's service connection claim, from which the instant appeal stems, the criteria for evaluating traumatic brain injuries were revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for the revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5).  





The current regulations provide for the evaluation of a traumatic brain injury with the three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of the areas may be rated separately.

Emotional/Behavioral Symptoms

Emotional/behavioral dysfunction is evaluated under § 4.130 (mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

The Veteran has been diagnosed with two psychiatric disorders, neurocognitive disorder (determined to directly result from his traumatic brain injury) and depressive disorder (determined to have been aggravated by the traumatic brain injury).  Service connection for the psychiatric disorders was granted by a rating decision issued during the pendency of the appeal, and as the Veteran has not voiced his disagreement with the disability ratings assigned, the ratings are beyond the purview of this appeal.  

Physical (Including Neurological) Symptoms

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.



Any neurological disorder (such as migraine headaches or Meniere's disease) diagnosed based subjective symptoms should be separately rated under the appropriate Diagnostic Code.

The Veteran is service-connected for tinnitus and the rating is not on appeal.  Also, the Veteran has been diagnosed with migraine headaches, residuals of the traumatic brain injury.  As the record is insufficient to rate the severity of migraine headaches, the rating for migraine headaches is remanded. 

There are no other physical or neurological symptoms have been objectively observed.  

Cognitive and Subjective Symptoms

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI [Traumatic Brain Injury] Not Otherwise Classified." 

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  


It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  
A 100 percent rating is assigned if the level of evaluation for one or more facets is "total."  If no facet is evaluated as "total," an overall evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

Considering the subjective and clinical cognitive findings recorded during the Veteran's 2011 and 2014 VA examinations, the Board finds that the overall disability picture throughout the appeal is best represented by the following levels of impairment for each facet:

Memory, attention, concentration, executive function impairment facet equates to a level 1, which is assigned based on the Veteran's complaints, and his former employer's observations of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), and mild impairments of attention, concentration, or executive functions, but without objective evidence of such impairments on cognitive testing. 

The judgment impairment facet equates to a level 1, as the Veteran's judgment has been assessed as either normal or mildly impaired with regard to making complex and unfamiliar decisions.

The social interaction impairment facet equates to a level 1, as the Veteran's social interaction has been assessed as occasionally inappropriate. 

The orientation impairment facet equates to a level 0, as the Veteran has consistently been assessed as oriented to person, time, place, and situation. 

The motor activity impairment facet equates to a level 0, as the Veteran's motor and sensory examinations have been consistently assessed as normal. 


The visual spatial orientation impairment facet equates to a level 1, based on evidence of mild impairment.  Specifically, the Veteran has reported occasionally becoming lost in unfamiliar surroundings and having difficulty reading maps or following directions, but states that he is able to use assistive devices such as GPS (global positioning system). 

The subjective symptoms impairment facet equates to a level 1, based on the Veteran's report of experiencing three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  For example, the Veteran has reported experiencing intermittent dizziness, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light. 

The neurobehavioral impairment facet is not considered, as the Veteran is being separately compensated for the psychiatric disorders that represent his neurobehavioral impairment.

The communication impairment facet equates to a level 0, as the Veteran has consistently demonstrated an ability to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language. 

The consciousness impairment facet is not considered (the only available level is total, for a permanently altered state of consciousness, such as a vegetative state), as the Veteran has been conscious throughout the appeal.

As the highest level assigned is a level 1, the assignment of a rating higher than 10 percent for the subjective and cognitive symptoms of the Veteran's traumatic brain injury is not warranted.  





Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected traumatic brain injury residuals, as the criteria specifically contemplate the Veteran's clinically observed and reported subjective symptoms, and provide for higher ratings for more severe impairments.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.

As the disability picture is encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).







ORDER

A rating higher than 10 percent for the residuals of a traumatic brain injury is denied.


REMAND

On the claim for an initial compensable rating for migraine headaches, the Veteran has been diagnosed with migraine headaches due to the traumatic brain injury, thereby warranting the assignment of a separate rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, the record is insufficient to decide the claim, as the 2014 VA examination assessing the severity of the Veteran's migraine headaches contains conflicting findings.

Accordingly, the claim is remanded for the following action:

1.  Afford the Veteran a VA examination to assess the current severity of migraine headaches.

The VA examiner is asked to address:

The Veteran's symptoms of severe headaches, productive of photophobia, nausea, and vomiting;

Whether the headaches are prostrating and occur on an average of once a month; and, 

Whether migraine headaches are productive of severe economic inadaptability.




The Veteran's file must be reviewed by the VA examiner.

2.  After the above development adjudicate the initial rating for migraine headaches.  If the benefit is denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


